Citation Nr: 0722999	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
enlarged liver and spleen.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 1979 to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in July 2005.  A transcript is 
associated with the claims file.  


FINDINGS OF FACT

1.  The weight of the competent medical evidence shows that 
the veteran's in-service hepatitis was related to misconduct, 
and that his current diagnosis of hepatitis C is not related 
to any incident or event of active military service outside 
of misconduct.  

2.  The competent medical evidence fails to show that the 
veteran experienced hypertension during, or within a year of 
separation, from active service; there is no documented 
relationship between the veteran's current hypertension and 
service.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted. 
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006). 

2.  Service connection for hypertension is not warranted. 
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a September 2002 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
service connection be granted for his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
reasons discussed in further detail below, the veteran's 
claims for service connection are denied, mooting the need 
for notice of a higher rating or effective date (The veteran 
was furnished an appropriate statement of the case, which 
included the applicable rating criteria, and, as noted above, 
the VCAA letter that he received included notice of what 
information or evidence was necessary to substantiate his 
claims for service connection). The veteran has been provided 
the opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and examinations to evaluate the disabilities at 
issue have been conducted.  Under these circumstances, there 
is no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service, or in the case of hypertension within a 
year after separation from service, so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis-Hepatitis C

The veteran contends that he contracted hepatitis C while 
serving on active duty with the U.S. Army and that he is 
currently affected with this disability.  

Upon review of the veteran's service medical records, there 
is treatment for hepatitis listed on the separation physical 
examination report.  According to the examiner, the veteran 
was hospitalized for hepatitis while he was stationed in 
Berlin.  There is no specific diagnosis of hepatitis C listed 
anywhere in the service records.  

As there is a history of treatment of hepatitis in service, 
the RO scheduled the veteran for a comprehensive 
gastrointestinal examination.  In the associated report, 
dated in December 2002, the examiner stated (after a claims 
file review) that the veteran's hepatitis in service was 
secondary to alcohol abuse, and that his current hepatitis C 
is unrelated to the diagnosis of unspecified hepatitis in 
service. 

Upon review of the record, the Board notes a substantial 
history of alcohol abuse while the veteran was in service.  
The veteran was hospitalized in service for alcoholism in 
June 1980, and there is medical documentation of alcohol 
abuse occurring after this time while he was still on active 
duty with the U.S. Army.  After service, the veteran admits 
to other risk factors for hepatitis C, to include use of 
intravenous drugs.  In service, however, the record does not 
indicate exposure to other risk factors except excessive use 
of alcohol.  The Board notes that the veteran has a tattoo on 
his left upper extremity which predated service entry.  There 
is, however, no evidence which shows that this tattoo had any 
effect on a later-acquired diagnosis of hepatitis.  Indeed, 
the veteran did not have hepatitis upon service entry, 
including with gastrointestinal findings being normal at that 
time.     

The veteran and his representative assert that alcohol use is 
not a risk factor for hepatitis C unless there is a 
substantial history of abuse over several years.  It is 
specifically their contention that as the veteran was in his 
early twenties at the time of military service, that it was 
impossible for hepatitis to have manifested as a result of 
sustained alcohol abuse.  There is, however, in an April 1998 
clinical report, an admission of the veteran that he has been 
dealing with substance abuse for approximately 30 years, 
meaning that there was an approximately 11 year period of 
some form of substance abuse prior to entry into military 
service.  Furthermore, even if the veteran did not 
specifically use alcohol excessively prior to service, 
neither the veteran or his representative have been shown to 
possess the required medical knowledge necessary to offer 
etiological opinions, and their lay assertions on this matter 
cannot be given probative weight.  See Espiritu, supra. 

The veteran has submitted a May 2004 private medical letter 
which states "this letter is written at the request of [the 
veteran, and] you cannot get hepatitis from drinking 
alcohol."  There is no associated rationale, no indication 
that a claims file review was conducted, and no mention of 
the veteran's specific condition.  In contrast, the December 
2002 VA examination, while authored by a physician assistant 
(PA), indicates a claims file review and a thorough 
examination of the veteran's specific condition, and 
unequivocally relates the veteran's in-service hepatitis to 
alcohol abuse.  As such, the 2002 opinion is more probative 
than the private letter, and is given more weight.  See 
Miller v. West, 11 Vet. App. 345 (1998); Bloom v. West, 12 
Vet. App. 185 (1999); Black v. Brown, 5 Vet. App. 177, 180 
(1995).

The most probative medical opinion of record relates the 
veteran's in-service hepatitis to alcohol abuse, with such 
abuse being documented by service medical history.  As abuse 
of alcohol constitutes misconduct, service connection cannot 
be obtained for the condition, and the claim is denied.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.301.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim. 38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
  
Analysis-Hypertension

The veteran contends that he currently experiences 
hypertension, and that such a disorder began during his 
military service or, alternatively, is directly related to 
his hepatitis C.  As the above decision denies service 
connection for hepatitis C, a discussion regarding secondary 
service connection is rendered moot, and the Board will 
address the claim for hypertension solely on a theory of 
direct incurrence.  See 38 C.F.R. § 3.310.   

The veteran has a documented blood pressure reading of 146/92 
in May 2002, and in his December 2002 VA examination was 
assessed as having hypertension.  Accordingly, the Board 
concludes that the veteran does indeed have a current 
diagnosis of hypertension.  

The veteran's service medical records are silent regarding a 
finding of hypertension or any other disease of the vascular 
system.  At the veteran's service separation physical 
examination, a reading of 144/72 was entered, which does not 
meet the regulatory threshold for hypertension.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  There is, 
additionally, no evidence of abnormal vascular findings 
within a year of service separation.  

The veteran was afforded an examination in December 2002 to 
evaluate his vascular condition.  While he was diagnosed with 
hypertension, no opinion was entered relating this condition 
to active service.  The Board finds that remand for such an 
opinion is not, however, necessary, as the lack of indication 
of hypertension in service or indeed for many years after, 
means that a comprehensive examination is not required 
pursuant to jurisprudential precedent.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
passage of time, in and of itself, can be considered when 
weighing evidence, and in this case, with a diagnosis 
occurring many years after separation, such passage of time 
is probative against the veteran's claim.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints). 

Upon a review of the record, there is, simply, no competent 
medical evidence which links the veteran's hypertension to 
his active service, and as such the claim must be denied.  As 
with the claim regarding hepatitis C, the preponderance of 
the evidence is against the veteran's contentions and there 
is no duty to apply benefit of the doubt in his favor.  See 
Gilbert, supra.  








ORDER


Entitlement to service connection for hepatitis C with 
enlarged liver and spleen is denied.  

Entitlement to service connection for hypertension, to 
include as secondary to hepatitis C, is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


